                                                Case 1:21-mj-00476-GMH Document 5 Filed 06/23/21 Page 1 of 1




                                                                          UNITED STATES DISTRICT COURT
                                                                                                                 for the

                                                                                                   District       of Columbia


                          United States of America
                                      v.                                                                            )
                                                                                                                    )           Case: 1:21-mj-00476
                               Mitchell                            Paul Vukich                                      )           Assigned To : Harvey, G. Michael
                                                                                                                    )           Assign. Date: 6/14/2021
                                                                                                                    )           Description: Complaint wI Arrest Warrant
                                                                                                                     )
                                                             Defendant


                                                                                                 ARREST WARRANT
To:       Any authorized law enforcement                                              officer


          YOU ARE COMMANDED                                                      to arrest and bring before a United States magistrate judge without unnecessary                               delay
(name of person to be arrested)                                                                                            Mitchell     Paul Vukich
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                                    o              Superseding    Indictment            o     Information              o   Superseding    Information          N Complaint
o     Probation Violation Petition                                               o    Supervised       Release Violation Petition                  o Violation    Notice       0 Order of the Court

This offense is briefly described as follows:

 18 U.S.c. § 1752(a)(I) - Knowingly Entering or Remaining                                                         in any Restricted Building or Grounds Without Lawful
 Authority;
 18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive                                                    Conduct in a Restricted Building or Grounds;
 18 U.S.C. § 641 - Theft of Government                                                Money, Property, or Records;
 40 U.S.C. § 5104(e)(2)(D)                                           - Disorderly Conduct on Capitol Grounds;                                                                     Digitally signed by
 40 U.S.C. § 5104(e)(2)(G)                                           - Parading, Demonstrating, or Picketing in a Capitol Building.                                               G. Michael Harvey
                                                                                                                                                                                  Date: 2021.06.21
                                                                                                                                                                                  10:42:06 -04'00'
Date: __           >!-'06"-,-,/2",-,1,-,,/2,,,,0,-,,2'-'.1    __
                                                                                                                                                    Issuing officer's signature


City and state:                                                       Washington,      D.C.                                           G. Michael    Harvey,      U.S. Magistrate       Judge
                                                                                                                                                      Printed name and title


                                                                                                                  Return

           This warrantxas      received on (datej..__                                          b,l2    I   I .;),O"ft I    , and the person was arrested on (date)               t / :2l /10     II
at (city and state)     l-' I *'h ~Vrl t,       \...J                                    A
                                                                         V       .J


            G I;,_ 1 /:1 (
Date:
               I
                                                                                                                                        7(~,""
